This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANDREW ATENCIO, JEFFREY ATENCIO
 3 and MELISSA ATENCIO,

 4          Plaintiffs-Appellees,

 5 v.                                                                                   NO. 32,784

 6 DEBBIE PENA and
 7 RICHARD MARTINEZ,

 8          Defendants-Appellants.


 9 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
10 Sheri Raphaelson, District Judge

11   Andrew Atencio
12   Jeffrey Atencio
13   Melissa Atencio
14   Santa Cruz, NM

15 Pro se Appellees

16 Amy L. Propps
17 Santa Fe, NM

18 for Appellants
1                           MEMORANDUM OPINION

2 GARCIA, Judge.

3       Summary affirmance was proposed for the reason stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.


8
9                                          TIMOTHY L. GARCIA, Judge


10 WE CONCUR:



11
12 JONATHAN B. SUTIN, Judge



13
14 CYNTHIA A. FRY, Judge

                                            2